Title: To Thomas Jefferson from Albert Gallatin, 3 December 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Decer. 3d 1807
                        
                        Memorandum respecting revenue cutter asked for in Charleston
                        In 1803, the former revenue cutter being declared to be unfit for service, the collector was authorised to
                            purchase such one as would be proper, the choice being left to him. He purchased one accordingly, in June 1803 & in
                            Decer. same year declared her to be unfit for a cutter as she could not be coppered. She was however kept till 1805
                            when she was sold, and a new one built under the Collector’s directions, he having been instructed by letter of 21 Augt.
                            1805 (See No. 3) that she should be of the best materials, coppered, & made as roomy & capable of carrying guns as
                            would consist with her fast sailing, which last point must be considered as of first importance.
                        It now appears by the enclosures in Collector Theu’s
                            letter of Sept. 26. 1807, that this last cutter is also unfit for service as a sea vessel, as she cannot sail nor indeed
                            stand a rough sea. As she wants new sails, the question arises whether she shall be sold, instead of expending money on
                            her for repairs, and a new one built or purchased.
                        If this be decided in the affirmative, I am decidedly of opinion not to build or purchase in Charleston.
                            Captn. M’neill who is now here proposes that he should be empowered to select & purchase a fast sailing vessel either at
                            Baltimore or Norfolk & at once take her himself to Charleston. He knows the draft of water which will answer, & would
                            be limited as to tonnage & price. Considering the present situation of affairs, I would not at this time have thought of
                            incurring expense & would have tried to go on with the old cutter such as she is for some time longer. The reason
                            alledged for obtaining a fast sailing vessel, & which induces me to submit the question to the President, is the
                            expectation that many vessels will in the course of the winter attempt to land slaves imported from Africa contrary to the
                            act of Congress which takes effect on 1 January next.
                        Respectfully submitted to the President for his decision by his obedt. Servt.
                        
                            Albert Gallatin
                     
                        
                    